Statement of Additional Information Supplement June 21, 2016 Putnam Variable Trust Statement of Additional Information dated April 30, 2016 Under the section ADDITIONAL PAYMENTS and sub-section Marketing and/or Administrative Services Support Payments the table of Record Owners and dealers is replaced in its entirety with the following: Allstate Life Insurance Company HD Vest Investment Securities, Inc. Allstate Life Insurance Company of New Jefferson National Life Insurance York Company American General Life Insurance Company Lincoln National Life Insurance Company AXA Equitable Life Insurance Company Lincoln Life & Annuity Company of New York Cadaret, Grant & Co. Inc. Metlife Insurance Company USA CMFG Life Insurance Company Minnesota Life Insurance Company Delaware Life Insurance Company Nationwide Financial Services Inc. Delaware Life Insurance Company of New Principal Life Insurance Company York First MetLife Investors Insurance Principal National Life Insurance Company Company Forethought Distributors, LLC Riversource Distributors, Inc. Forethought Life Insurance Company Riversource Life Insurance Company First Security Benefit Life Insurance and Riversource Life Insurance Company of Annuity Company of New York New York FSC Securities Corporation Royal Alliance Associates Great-West Life & Annuity Insurance SagePoint Financial, Inc. Company Great-West Life & Annuity Insurance Security Benefit Life Insurance Company Company of New York Hartford Life Insurance Company The Guardian Insurance & Annuity Company, Inc. Hartford Life and Annuity The United States Life Insurance Company Insurance Company in the City of New York 6/16 C-2/2
